Title: To Thomas Jefferson from James Madison, 15 March 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     
                        on or before 15 March 1808 
                     
                  
                  It appears that Skipwith did not communicate the Milan Decree; nor is it otherwise authenticated to us than in the Madrid Gazette & the reference in the Spanish decree.
                  It cannot be said, that all ports are forbidden to neutrals except their own. The British decrees permit a trade with Enemy colonies, not forbidden by the Mother Countries. The ports of neutrals are also open to each other, as from the U.S to China & some other ports of Asia & Africa.
               